Case 0:21-cv-60097-CMA Document 1-3 Entered on FLSD Docket 01/15/2021 Page 1 of 5




                                  EXHIBIT C
       Case
12/9/2020       0:21-cv-60097-CMA Document   1-3
                                     HydroMate       Entered
                                               Insulated        on Sleeves
                                                         Water Bottle FLSDwith
                                                                           Docket
                                                                               Shoulder01/15/2021
                                                                                        Strap     Page 2 of 5

                                                                                                                0




  HOME / INSULATED WATER BOTTLE SLEEVES



  INSULATED WATER
  BOTTLE SLEEVES

  RECENTLY
  VIEWED

        GET 50% OFF



                                             I N S U L AT E D      I N S U L AT E D          I N S U L AT E D
                                                SLEEVE            SLEEVE (HALF                  SLEEVE
   I N S U L AT E D                        (GALLON-PINK)          GALLON-PINK)                 (GALLON-
     SLEEVE                                     $19.95 $24.95       $19.95 $24.95           TURQUOISE)
      (HALF                                                                                  $19.95 $24.95
   GALLON-                                     ADD TO CART         ADD TO CART
     WHITE)                                                                                 ADD TO CART
       $19.95
       $24.95




   I N S U L AT E D
     SLEEVE
      (HALF
   GALLON-                                    I N S U L AT E D     I N S U L AT E D        I N S U L AT E D
       PINK                                 SLEEVE (HALF              SLEEVE              SLEEVE (HALF
   L E O PA R D )                               GALLON-          (GALLON-WHITE)          GALLON-WHITE)
       $19.95                                TURQUOISE)             $19.95 $24.95            $19.95 $24.95
       $24.95                                   $19.95 $24.95
https://hydromateusa.com/collections/insulated-sleeves
                                                                   ADD TO CART              ADD TO CART          1/4
       Case
12/9/2020       0:21-cv-60097-CMA Document   1-3
                                     HydroMate       Entered
                                               Insulated        on Sleeves
                                                         Water Bottle FLSDwith
                                                                           Docket
                                                                               Shoulder01/15/2021
                                                                                        Strap     Page 3 of 5
                                                                     ADD TO CART            ADD TO CART
                                               ADD TO CART




                                               I N S U L AT E D     I N S U L AT E D       I N S U L AT E D
                                                  SLEEVE           SLEEVE (HALF               SLEEVE
                                                 (GALLON-         GALLON-PURPLE)         (GALLON-BLUE)
                                                  PURPLE)             $19.95 $24.95          $19.95 $24.95
                                                $19.95 $24.95
                                                                     ADD TO CART            ADD TO CART
                                               ADD TO CART



        GET 50% OFF




                                            I N S U L AT E D         I N S U L AT E D      I N S U L AT E D
                                           SLEEVE (HALF                 SLEEVE           SLEEVE (HALF
                                           GALLON-BLUE)            (GALLON-LIGHT         GALLON- LIGHT
                                                $19.95 $24.95          PURPLE)               PURPLE)
                                                                      $19.95 $24.95          $19.95 $24.95
                                               ADD TO CART
                                                                     ADD TO CART            ADD TO CART




https://hydromateusa.com/collections/insulated-sleeves                                                          2/4
       Case
12/9/2020       0:21-cv-60097-CMA Document   1-3
                                     HydroMate       Entered
                                               Insulated        on Sleeves
                                                         Water Bottle FLSDwith
                                                                           Docket
                                                                               Shoulder01/15/2021
                                                                                        Strap     Page 4 of 5
                                            I N S U L AT E D       I N S U L AT E D        I N S U L AT E D
                                               SLEEVE             SLEEVE (HALF            SLEEVE (HALF
                                         (GALLON-BLACK)          GALLON - BLACK)         GALLON GREEN)
                                                $19.95 $24.95        $19.95 $24.95           $19.95 $24.95

                                               ADD TO CART          ADD TO CART             ADD TO CART




                                              I N S U L AT E D      I N S U L AT E D       I N S U L AT E D
                                                 SLEEVE            SLEEVE (HALF           SLEEVE (HALF
                                            (GALLON-RED)           GALLON-RED)            GALLON-BLUE
                                                $19.95 $24.95        $19.95 $24.95             CAMO)
                                                                                             $19.95 $24.95
        GET 50% OFF                            ADD TO CART          ADD TO CART
                                                                                            ADD TO CART




                                            I N S U L AT E D        I N S U L AT E D
                                               SLEEVE              SLEEVE (HALF
                                         (GALLON-PURPLE            GALLON-PINK
                                             L E O PA R D )          L E O PA R D )
                                                $19.95 $24.95        $19.95 $24.95

                                               ADD TO CART          ADD TO CART




                                                                 LOAD MORE PRODUCTS




https://hydromateusa.com/collections/insulated-sleeves                                                          3/4
       Case
12/9/2020       0:21-cv-60097-CMA Document   1-3
                                     HydroMate       Entered
                                               Insulated        on Sleeves
                                                         Water Bottle FLSDwith
                                                                           Docket
                                                                               Shoulder01/15/2021
                                                                                        Strap     Page 5 of 5

                        STAY IN TOUCH
        Sign up to get the latest on sales, new releases and more …


       Enter your email address...                                         SIGN UP




  HYDROMATE                                          LEGAL                           GET IN TOUCH

  Our Story                                          Privacy Policy                  Share your hydration journey and
                                                                                     connect and follow us on social media.
  Hydration Drink Mix                                Delivery & Return Policy
                                                                                     Email: help@hydromate.com
  Motivational Water Bottles                         Terms & Conditions

  Track Your Package
                                                                                         
  My Account

        GET 50% OFF
  Care Instructions

  FAQs




  © 2020 HydroMATE. Powered by Shopify




https://hydromateusa.com/collections/insulated-sleeves                                                                    4/4
